Order filed March 25, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-19-00195-CV
                                 __________

            SUSAN DAVIS VAN DYKE ET AL., Appellants
                                         V.
                  H & S FARMS, INC. ET AL., Appellees


                    On Appeal from the 118th District Court
                           Martin County, Texas
                         Trial Court Cause No. 6848


                                    ORDER
      Appellants have filed in this cause an unopposed motion to abate this appeal
or, alternatively, to extend the time in which to file Appellants’ briefs. Appellants
request that this appeal be abated pending the outcome of a related case that may
affect the matters at issue in the instant appeal. The related case is Texas Supreme
Court Cause No. 21-0146, Susan Davis Van Dyke et al. v. The Navigator Group et
al., in which Appellants intend to file a petition for review from this court’s
December 31, 2020 decision in Cause No. 11-18-00050-CV. Appellants have
informed this court that the issues in the instant appeal will be similar to those in the
related case. According to Appellants, “the active appellees in this royalty dispute”
do not oppose the motion. After considering Appellants’ motion, we are of the
opinion that, for purposes of judicial economy, the motion to abate should be
granted. Accordingly, we grant the motion to abate and abate the appeal in the
instant cause.
        This appeal is abated until further order of this court or until the Texas
Supreme Court disposes of Cause No. 21-0146, Susan Davis Van Dyke et al. v. The
Navigator Group et al.


                                                                   PER CURIAM


March 25, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1

Williams, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2